O’Neill, Judge.
1. Where there has been a determination by the Board of Tax Appeals that property is used exclusively for a charitable purpose, and, therefore, is exempt from taxation, the county auditor has listed this property as exempt from taxation, and a taxpayer files a complaint alleging that such property is not used exclusively for a charitable purpose and should be removed from the exempt list and placed upon the list of taxable property, the burden of proof is upon the complaining taxpayer to produce sufficient evidence to substantiate his allegations that the property should lose its exemption and be placed upon the list of taxable property.
2. Where a corporation not for profit is operating a hospital for the primary purpose of providing services to those in need, without regard to race, creed, color or ability to pay, the facts that the hospital charges patients who are able to pay for its services and that a surplus has been created in the hospital fund (no part of which has been diverted to a private profit) do not change its essentially charitable nature.
Decision affirmed.
Taft, C. J., Corrigan and Brown, JJ., concur; Matthias, Herbert and Schneider, JJ., dissent. (Corrigan, J., of Eighth Appellate District sitting for Zimmerman, J.)